per curiam:
El 13 de septiembre de 1995 suspendimos temporalmente a Eduardo Ayala Torres del ejercicio de la abogacía por haber ignorado los requerimientos del Procu-rador General y las órdenes de este Tribunal. Ayala Torres no contestó varias comunicaciones del Procurador General que requerían su posición ante la queja presentada en su contra por la Sra. Ruth N. Cortés.
*313Tan pronto Ayala Torres fue notificado de nuestra deci-sión, compareció y nos solicitó la reconsideración de nues-tro dictamen. En su escrito nos informó que había compa-recido ante la Oficina del Procurador General y que había informado que devolvió al Sr. George Marshall, esposo de la quejosa, el dinero que originó la queja. Señaló que fue él quien lo contrató. Sostuvo que una vez devolvió el dinero al señor Marshall, creyó que la quejosa desistiría de conti-nuar con los trámites de la queja. En su escrito ante nos expresó que nunca había sido su intención desacatar las órdenes de este Tribunal, y se comprometió a que en el futuro cumpliría estrictamente con las misivas.
Posteriormente, el Procurador General nos confirmó que Ayala Torres compareció a su oficina y entregó personal-mente un escrito con su versión de los hechos y con copia de los cheques recibidos y entregados por el peticionario. El Procurador General no se opone a que dejemos sin efecto la suspensión temporal del peticionario.
Sin embargo, el 31 de octubre de 1995 el Colegio de Abogados de Puerto Rico compareció ante este Tribunal y nos informó que tenía pendiente de investigación unas quejas presentadas contra Eduardo Ayala Torres.
No obstante, como estas quejas están en sus etapas ini-ciales y Eduardo Ayala Torres respondió a los requerimien-tos del Procurador General, además de que se ha compro-metido a que en el futuro cumplirá con las órdenes de este Tribunal y contestará las preguntas del Procurador General y del Colegio de Abogados de Puerto Rico en el proceso investigativo de las quejas, se ordena su reinstalación temporal al ejercicio de la abogacía. Esta reinstalación estará sujeta a que comparezca con prontitud ante el Colegio de Abogados de Puerto Rico y conteste todas las quejas que se han presentado en su contra. Se le apercibe de que en el futuro deberá cumplir estrictamente con las órdenes de este *314Tribunal y que su incumplimiento conllevará sanciones dis-ciplinarias severas.

Se dictará la sentencia correspondiente.